11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In the
Matter of C.E.F., a juvenile 
No. 11-04-00108-CV -- Appeal from Taylor County
 
C.E.F., a juvenile, appeals the trial court=s order which committed him to the
custody of the Texas Youth Commission.  We
affirm.
The State of Texas filed a petition which alleged
that C.E.F. engaged in acts of delinquent conduct, and an attorney was
appointed to represent him.   Appellant
was joined by his mother and by his attorney in waiving his right to a trial by
jury and in waiving his right 
to have the proceedings recorded. 
Appellant and his attorney also joined in a stipulation of evidence
which judicially admitted the acts of delinquent conduct which had been
alleged. 
                                                           The
Adjudication Hearing
On February 11, 2004, the trial court found that
appellant engaged in acts of delinquent conduct and set the cause for a
disposition hearing at a later date. 
Appellant does not appeal his adjudication.
                                                            The
Disposition Hearing
On March 3, 2004, the trial court found that the
best interest of the child and of the community would be served by committing
appellant to the care, custody, and control of the Texas Youth Commission.  Relevant portions of the AOrder of Commitment@ read as shown:
I find that on August 19, 2003, Juvenile committed
the offense of Aggravated Assault with a Deadly Weapon, and on May 21, 2003
Juvenile committed the offense of Resisting Arrest....[T]he
best interest of the child and the best interest of society will be served by
committing him to the care, custody, and control of the Texas Youth Commission,
for the following reasons:
 
1)  All
reasonable efforts have been made to rehabilitate the child through less
restrictive means. 
 
2) All local resources have been exhausted.
 




3) There is no family member who can provide the
level of supervision the child requires.
 
4) The Texas Youth Commission can provide the
discipline, educational guidance, and other opportunities needed for the
rehabilitation of the child.
 
                                                          Issue
for Appellate Review
Appellant presents one issue for appellate review,
arguing that the trial court abused its discretion in committing him to the
Texas Youth Commission.  Appellant=s argument is based upon the sanction
level guidelines which are found in TEX. FAM. CODE ANN. '
59.003 (Vernon Supp. 2004 - 2005).
                                                    Opinion and
Ruling
The family code does not permit a juvenile to
bring an appeal which is based upon the failure of the trial court to make a
disposition pursuant to the sanction level guidelines.  See TEX. FAM. CODE ANN. ' 59.014 (Vernon Supp. 2004 - 2005); see
also In the Matter of 
C.C., 13 S.W.3d 854, 858 (Tex.App.
- Austin 2000, no pet=n).   Appellant=s
issue for appellate review is overruled. 
We need not discuss the medical records and
psychiatric reports which were before the trial court.  The ASocial
History@ which
was prepared by the Taylor County Juvenile Probation Department shows that
appellant had a Alengthy
history of mental illness@
and that the department felt that his Aneeds
would best be met in a secure, structured environment@
which was equipped to handle such high risk behavior.  Appellant=s
adjudication for aggravated assault with a deadly weapon involved an incident
at Abilene High School when he threatened his teacher and her class with a pair
of scissors.  The record does not support
appellant=s claim
that the trial court abused its discretion in committing him to the custody of
the Texas Youth Commission.  
The judgment of the trial court is affirmed.
 
BOB DICKENSON
SENIOR JUSTICE
February 17, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, J., and
McCall,
J., and Dickenson, S.J.[1]




[1]Bob Dickenson, Retired Justice, Court of Appeals, 11th
District of Texas at Eastland sitting by assignment.